EXHIBIT 10.47

 

INDEMNITY AGREEMENT

 

THIS INDEMNITY AGREEMENT (this “Agreement”) dated as of May 8, 2003, is made by
and between Maxwell Technologies, Inc., a Delaware corporation (the “Company”),
and                                                          (the “Indemnitee”).

 

R E C I T A L S:

 

A.                                   The Company recognizes that competent and
experienced persons are increasingly reluctant to serve as directors of
corporations unless they are protected by comprehensive liability insurance or
indemnification, or both, due to increased exposure to litigation costs and
risks resulting from their service to such corporations, and due to the fact
that the exposure frequently bears no reasonable relationship to the
compensation of such directors.

 

B.                                     The statutes and judicial decisions
regarding the duties of directors are often difficult to apply, ambiguous, or
conflicting, and therefore fail to provide such directors with adequate,
reliable knowledge of legal risks to which they are exposed or information
regarding the proper course of action to take.

 

C.                                     The Company and the Indemnitee recognize
that plaintiffs often seek damages in such large amounts and the costs of
litigation may be so substantial (whether or not the case is meritorious), that
the defense and/or settlement of such litigation is often beyond the personal
resources of directors.

 

D.                                    The Company believes that it is unfair for
its directors to assume the risk of substantial judgments and other expenses
which may occur in cases in which the director received no personal profit and
in cases where such person acted in good faith.

 

E.                                      Section 145 of the General Corporation
Law of Delaware (“Section 145”), under which the Company is organized, empowers
the Company to indemnify, among others, its directors by agreement and to
indemnify persons who serve, at the request of the Company, as the directors of
other corporations or enterprises, and expressly provides that the
indemnification provided by Section 145 is not exclusive.

 

F.                                      The Board of Directors of the Company
has determined that contractual indemnification as set forth herein is not only
reasonable and prudent but necessary to promote the best interests of the
Company and its stockholders.

 

G.                                     The Company desires and has requested the
Indemnitee to serve or continue to serve as a director of the Company.

 

H.                                    The Indemnitee only is willing to serve,
or to continue to serve, as a director of the Company if the Indemnitee is
furnished the indemnity provided for herein by the Company.

 

 

--------------------------------------------------------------------------------


 

 

A G R E E M E N T :

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
below, the parties hereto, intending to be legally bound, hereby agree as
follows:

 

22.                                 Definitions.  For purposes of this
Agreement, the following terms shall have the meanings set forth below:

 

•                  “Agent” of the Company shall mean any person who:  (i) is or
was a director of the Company; or (ii) is or was serving at the request of, for
the convenience of, or to represent the interest of the Company as a director of
a Subsidiary of the Company or of another foreign or domestic corporation,
partnership, joint venture, trust or other enterprise.

 

•                  “Expenses” shall mean all direct and indirect costs of any
type or nature whatsoever (including, without limitation, all attorneys’ fees,
fees of experts, witness fees, travel fees, and all related disbursements, or
other out-of-pocket costs of the types customarily incurred in connection with
prosecuting, defending or appealing, preparing to prosecute, defend or appeal
investigations, being or preparing to be a witness in or otherwise participating
in, a Proceeding or establishing or enforcing a right to indemnification under
this Agreement, Section 145 or otherwise.

 

•                  “Proceeding” shall mean any threatened, pending, or completed
action, suit, arbitration, hearing or other proceeding, whether civil, criminal,
administrative, legislative, investigative or any other type whatsoever.

 

•                  “Subsidiary” shall mean any corporation of which more than
50% of the outstanding voting securities are owned directly or indirectly by the
Company.

 

23.                                 Agreement to Serve.  The Indemnitee agrees
to serve and/or continue to serve as an Agent of the Company for so long as the
Indemnitee is duly appointed or elected and qualified in accordance with the
applicable provisions of the bylaws of the Company or of any Subsidiary thereof,
or until such time as the Indemnitee tenders his resignation in writing or is
removed from his or her position in accordance with the bylaws of the Company or
otherwise; provided, however, that nothing contained in this Agreement is
intended to create any right to continued service with the Company or any other
entity in any capacity.

 

24.                                 Indemnification.

 

(a)                                  Indemnification in Third Party Proceedings.

 

(i)                                     Subject to Section 10 hereof, the
Company shall indemnify the Indemnitee if the Indemnitee is a party to or
threatened to be made a party to or otherwise involved in any Proceeding (other
than a Proceeding by or in the name of the Company to procure a judgment in its
favor) by reason of the fact that the Indemnitee is or was an Agent of the
Company, or by reason of any act or inaction by him in any such capacity
(including, but not limited to, any written statement of the Indemnitee that (A)
is required to be, and is, filed with the Securities and Exchange Commission
(the “SEC”) regarding the adequacy of the Company’s internal controls or the
accuracy of reports or statements filed by the Company with the SEC pursuant to
federal laws and/or administrative regulations (each, a “Required Statement”) or
(B) is made to another officer or employee of the Company to support a Required
Statement),

 

2

--------------------------------------------------------------------------------


 

against any and all Expenses and liabilities of any type whatsoever (including,
but not limited to, judgments, fines (including any excise taxes assessed with
respect to any employee benefit plan), penalties and, subject to Section 10(d)
hereof, amounts paid in settlement), actually and reasonably incurred by him in
connection with the investigation, defense, settlement or appeal of such
Proceeding, but only if the Indemnitee, subject to the presumption set forth in
Section 3(c) hereof, acted in good faith and in a manner the Indemnitee
reasonably believed to be in, or not opposed to, the best interests of the
Company, and, with respect to any criminal Proceeding, had no reasonable cause
to believe Indemnitee’s conduct was unlawful.

 

(ii)                                  The termination of any Proceeding by
judgment, order, settlement, conviction or upon a plea of nolo contendere or its
equivalent, shall not, of itself, create a presumption that the Indemnitee did
not act in good faith in a manner which the Indemnitee reasonably believed to be
in, or not opposed to, the best interests of the Company, and, with respect to
any criminal Proceeding, that the Indemnitee had reasonable cause to believe
that the Indemnitee’s conduct was unlawful.

 

(b)                                 Indemnification in Derivative Actions. 
Subject to Section 10 hereof, the Company shall indemnify the Indemnitee if the
Indemnitee is a party to or threatened to be made a party to or otherwise
involved in any Proceeding by or in the name of the Company to procure a
judgment in its favor by reason of the fact that the Indemnitee is or was an
Agent of the Company, or by reason of any act or inaction by the Indemnitee in
any such capacity (including, but not limited to, any written statement of the
Indemnitee that (i) is a Required Statement or (ii) is made to another officer
or employee of the Company to support a Required Statement), against all
Expenses actually and reasonably incurred by the Indemnitee in connection with
the investigation, defense, settlement, or appeal of such Proceedings, but only
if the Indemnitee, subject to the presumption set forth in Section 3(c) hereof,
acted in good faith and in a manner the Indemnitee reasonably believed to be in,
or not opposed to, the best interests of the Company; provided, however, that no
indemnification under this subsection (b) shall be made in respect of any claim,
issue or matter as to which the Indemnitee shall have been finally adjudged to
be liable to the Company by a court of competent jurisdiction, except and only
to the extent that any court in which such Proceeding was brought shall
determine upon application that, despite the adjudication of liability but in
view of all the circumstances of the case, the Indemnitee is fairly and
reasonably entitled to indemnity for such expenses as such court shall deem
proper.

 

(c)                                  Conclusive Presumption Regarding Indemnitee
Conduct.  With respect to Sections 3(a) and 3(b) hereof, the Indemnitee shall be
conclusively presumed to have acted in good faith and in a manner Indemnitee
reasonably believed to be in, or not opposed to, the best interests of the
Company, and, with respect to any criminal Proceeding, to have had no reasonable
cause to believe Indemnitee’s conduct was unlawful, unless a determination is
made that the Indemnitee has not acted in accordance with the standards set
forth above (i) by the Board of Directors of the Company by a majority vote of a
quorum thereof consisting of directors who were not parties to the Proceeding
due to which a claim is made under this Agreement, (ii) by the stockholders of
the Company by a majority vote of stockholders who were not parties to such a
Proceeding, or (iii) in a written opinion of independent legal counsel,
selection of whom has been approved by the Indemnitee in writing or by a panel
of arbitrators, one of whom is selected by the Company, another of whom is
selected by the Indemnitee and the last of whom is selected by the first two
arbitrators so selected.

 

3

--------------------------------------------------------------------------------


 

25.                                 Indemnification of Expenses of Successful
Party.  Notwithstanding any other provisions of this Agreement, to the extent
that the Indemnitee has been successful on the merits or otherwise in defense of
(a) any Proceeding referred to in Section 3(a) or 3(b) hereof or (b) any claim,
issue or matter therein, including the dismissal of any action without
prejudice, the Company shall indemnify the Indemnitee (to the maximum extent
permitted by law) against all Expenses actually and reasonably incurred by the
Indemnitee in connection with the investigation, defense or appeal of such
Proceeding, or any claim, issue or matter therein.

 

26.                                 Partial Indemnification.  If the Indemnitee
is entitled under any provision of this Agreement to indemnification by the
Company for some or a portion of any Expenses or liabilities of any type
whatsoever (including, but not limited to, judgments, fines, penalties or,
subject to Section 10(d) hereof, amounts paid in settlement) actually and
reasonably incurred by him in the investigation, defense, settlement or appeal
of a Proceeding but is not entitled, however, to indemnification for the total
amount thereof, the Company shall nevertheless indemnify the Indemnitee for the
portion thereof to which the Indemnitee is entitled.

 

27.                                 Advancement of Expenses.  Subject to
Section 10(b) hereof, the Company shall advance all reasonable Expenses incurred
by the Indemnitee in connection with the investigation, defense, settlement or
appeal of any Proceeding to which the Indemnitee is a party or is threatened to
be made a party by reason of the fact that the Indemnitee is or was an Agent of
the Company.  The Indemnitee hereby undertakes to repay such advanced Expenses
only if, and to the extent that, it shall ultimately be determined by a final
judgment or other final adjudication that the Indemnitee is not entitled to be
indemnified by the Company as authorized by this Agreement.  The advances to be
made hereunder shall be paid by the Company to or on behalf of the Indemnitee
within 10 days following delivery of a written request therefor by the
Indemnitee to the Company.

 

28.                                 Notice and Other Indemnification Procedures.

 

(a)                                  Notification of Proceeding.  Promptly after
receipt by the Indemnitee of notice of the commencement of or the threat of any
Proceeding, the Indemnitee shall, if the Indemnitee believes that
indemnification with respect thereto may be sought from the Company under this
Agreement, notify the Company of the commencement or threat thereof.

 

(b)                                 Indemnification Payments.  Any
indemnification payment pursuant to Section 3 hereof requested by the Indemnitee
shall be made no later than 10 days after receipt of the written request of the
Indemnitee, unless a good faith determination is made within said 10-day period
in accordance with one of the methods set forth in Section 3(c) hereof that the
Indemnitee is not or (subject to final judgment or other final adjudication as
provided in Section 10(a) hereof) ultimately will not be entitled to
indemnification hereunder.

 

(c)                                  Application for Enforcement. 
Notwithstanding a determination under Section 3(c) hereof that the Indemnitee is
not entitled to indemnification with respect to any specific Proceeding, the
Indemnitee shall have the right to apply to any court of competent jurisdiction
for the purpose of enforcing the Indemnitee’s right to indemnification pursuant
to this Agreement.  In such an enforcement hearing or Proceeding, the burden of
proving by clear and convincing evidence that indemnification or advances are
not appropriate shall be on the Company.  Neither the failure of the Company
(including its Board of Directors, stockholders, independent legal counsel or
the panel of arbitrators) to have made a determination prior to the

 

4

--------------------------------------------------------------------------------


 

commencement of such action that the Indemnitee is entitled to indemnification
hereunder, nor an actual determination by the Company (including its Board of
Directors or independent legal counsel or the panel of arbitrators) that the
Indemnitee is not entitled to indemnification hereunder, shall be a defense to
the action or create any presumption that the Indemnitee is not entitled to
indemnification hereunder.

 

(d)                                 Indemnification of Certain Expenses.  The
Company shall indemnify the Indemnitee against all expenses incurred in
connection with any hearing or proceeding under this Section 7 unless the
Company prevails by clear and convincing evidence in such hearing or proceeding.

 

29.                                 Assumption of Defense.  In the event the
Company shall be obligated to pay the Expenses of the Indemnitee in any
Proceeding, the Company, if appropriate, shall be entitled to assume the defense
of such Proceeding, with counsel reasonably acceptable to the Indemnitee, upon
the delivery to the Indemnitee of written notice of its election to do so. 
After delivery of such notice, approval of such counsel by the Indemnitee and
the retention of such counsel by the Company, the Company shall not be liable to
the Indemnitee under this Agreement for any fees of counsel subsequently
incurred by the Indemnitee with respect to the same Proceeding, provided that
(a) the Indemnitee shall have the right to employ separate counsel in such
Proceeding at the Indemnitee’s own expense, and (b) if (i) the employment of
separate counsel by the Indemnitee has been previously authorized in writing by
the Company, (ii) the Indemnitee’s separate counsel delivers a written statement
to the Company stating that such counsel has reasonably concluded that there may
be an actual or potential conflict of interest or actual or potential separate
or different defenses between the Company and the Indemnitee in the conduct of
any such defense or (iii) the Company shall not, in fact, have employed counsel
to assume the defense of such Proceeding within a reasonable time, then in any
such event the reasonable fees and expenses of the Indemnitee’s counsel shall be
paid by the Company.

 

30.                                 Insurance.  The Company may, but is not
obligated to, obtain directors’ and officers’ liability insurance (“D&O
Insurance”) on behalf of the Indemnitee against any liability which may be
asserted against or incurred by the Indemnitee in Indemnitee’s capacity or
arising out of the Indemnitee’s status as an Agent of the Company, whether or
not the Company would have the power to indemnify the Indemnitee hereunder. 
Notwithstanding any other provision of this Agreement, the Company shall not be
obligated to indemnify the Indemnitee for Expenses, judgments, fines or
penalties which have been paid directly to the Indemnitee by D&O Insurance.  If
the Company has D&O Insurance in effect at the time the Company receives from
the Indemnitee any notice of the commencement or threat of a Proceeding, the
Company shall give prompt notice of the commencement or threat of such
Proceeding to the insurers in accordance with the procedures set forth in the
D&O Insurance policy.  The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of the Indemnitee, all
amounts payable as a result of such Proceeding in accordance with the terms of
such policy.

 

31.                                 Exceptions.

 

(a)                                  Certain Matters.  Any provision herein to
the contrary notwithstanding, the Company shall not be obligated to indemnify
the Indemnitee pursuant to the terms of this Agreement on account of any
Proceeding with respect to (i) remuneration paid to the Indemnitee if it is
determined by final judgment or other final adjudication that such remuneration
was in

 

5

--------------------------------------------------------------------------------


 

violation of law; (ii) which final judgment is rendered against the Indemnitee
for an accounting of profits made from the purchase or sale by the Indemnitee of
securities of the Company pursuant to the provisions of Section 16(b) of the
Securities Exchange Act of 1934, as amended, or similar provisions of any
federal, state or local statute; or (iii) which (but only to the extent that) it
is determined by final judgment or other final adjudication that the
Indemnitee’s conduct was in bad faith, knowingly fraudulent or deliberately
dishonest.  For purposes of the foregoing sentence, a final judgment or other
adjudication may be reached in either the underlying Proceeding or action in
connection with which indemnification is sought or a separate Proceeding or
action to establish rights and liabilities under this Agreement.

 

(b)                                 Securities Act Liabilities.  Any provision
herein to the contrary notwithstanding, the Company shall not be obligated
pursuant to the terms of this Agreement to indemnify the Indemnitee or otherwise
act in violation of any undertaking appearing in and required by the rules and
regulations promulgated under the Securities Act of 1933, as amended (the “Act”)
in any registration statement filed with the SEC under the Act.  The Indemnitee
acknowledges that paragraph (h) of Item 512 of Regulation S-K promulgated under
the Act requires the Company to undertake in connection with any registration
statement filed under the Act to submit the issue of the enforceability of the
Indemnitee’s rights under this Agreement in connection with any liability under
the Act on public policy grounds to a court of appropriate jurisdiction and to
be governed by any final adjudication of such issue.  The Indemnitee
specifically agrees that any such undertaking shall supersede the provisions of
this Agreement and to be bound by any such undertaking.

 

(c)                                  Claims Initiated by the Indemnitee.  Any
provision herein to the contrary notwithstanding, the Company shall not be
obligated pursuant to the terms of this Agreement to indemnify or advance
Expenses to the Indemnitee with respect to Proceedings or claims initiated or
brought voluntarily by the Indemnitee and not by way of defense, except with
respect to Proceedings brought to establish or enforce a right to
indemnification under this Agreement as contemplated by Section 7(c) or any
other statute or law or otherwise as required under Section 145, but such
indemnification or advancement of expenses may be provided by the Company in
specific cases if the Board of Directors of the Company finds it to be
appropriate.

 

(d)                                 Unauthorized Settlements.  Any provision
herein to the contrary notwithstanding, the Company shall not be obligated
pursuant to the terms of this Agreement to indemnify the Indemnitee under this
Agreement for any amounts paid in settlement of a Proceeding effected without
the Company’s prior written consent.  Neither the Company nor the Indemnitee
shall unreasonably withhold consent to any proposed settlement; provided,
however, that the Company may in any event decline to consent to (or to
otherwise admit or agree to any liability for indemnification hereunder in
respect of) any proposed settlement if the Company determines in good faith
(pursuant to Section 3(c) hereof) that the Indemnitee is not or ultimately will
not be entitled to indemnification hereunder.

 

32.                                 Nonexclusivity.  The provisions for
indemnification and advancement of Expenses set forth in this Agreement shall
not be deemed exclusive of any other rights which the Indemnitee may have under
any provision of law, the Company’s certificate of incorporation or bylaws, in
any court in which a Proceeding is brought, the vote of the Company’s
stockholders or disinterested directors, other agreements or otherwise, both as
to action in the Indemnitee’s official capacity and to action in another
capacity while occupying his position as an Agent of the Company, and the
Indemnitee’s rights hereunder shall continue after the Indemnitee has

 

6

--------------------------------------------------------------------------------


 

ceased acting as an Agent of the Company and shall inure to the benefit of the
heirs, executors and administrators of the Indemnitee.  Any provision herein to
the contrary notwithstanding, the Company may provide, in specific cases, the
Indemnitee with full or partial indemnification of any Expenses if the Board of
Directors of the Company determines that such indemnification is appropriate.

 

33.                                 Subrogation.  In the event of payment under
this Agreement, the Company shall be subrogated to the extent of such payment to
all of the rights of recovery of the Indemnitee, who, at the request and expense
of the Company, shall execute all papers required and shall do everything that
may be reasonably necessary to secure such rights, including the execution of
such documents necessary to enable the Company effectively to bring suit to
enforce such rights.

 

34.                                 Interpretation of Agreement.  It is
understood that the parties hereto intend this Agreement to be interpreted and
enforced so as to provide indemnification to the Indemnitee to the fullest
extent now or hereafter permitted by law.

 

35.                                 Severability.  If any provision or
provisions of this Agreement shall be held to be invalid, illegal or
unenforceable for any reason whatsoever, (a) the validity, legality and
enforceability of the remaining provisions of the Agreement (including without
limitation, all portions of any paragraphs of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that are not themselves
invalid, illegal or unenforceable) shall not in any way be affected or impaired
thereby; and (b) to the fullest extent possible, the provisions of this
Agreement (including, without limitation, all portions of any paragraph of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
be construed so as to give effect to the intent manifested by the provision held
invalid, illegal or unenforceable and to give effect to Section 13 hereof.

 

36.                                 Modification and Waiver.  No supplement,
modification or amendment of this Agreement shall be binding unless executed in
writing by the parties hereto.  No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provision
hereof (whether or not similar) nor shall such waiver constitute a continuing
waiver.  The indemnification rights afforded to the Indemnitee hereby are
contract rights and may not be diminished, eliminated or otherwise affected by
amendments to the certificate of incorporation or bylaws of the Company or by
other agreements.

 

37.                                 Successors and Assigns.  The terms of this
Agreement shall bind, and shall inure to the benefit of, the successors and
assigns of the parties hereto.

 

38.                                 Notice.  Except as otherwise provided
herein, any notice or demand which, by the provisions hereof, is required or
which may be given to or served upon the parties hereto shall be in writing and,
if by telegram, telecopy or telex, shall be deemed to have been validly served,
given or delivered when sent, if by personal delivery, shall be deemed to have
been validly served, given or delivered upon actual delivery and, if mailed,
shall be deemed to have been validly served, given or delivered three business
days after deposit in the United States mails, as registered or certified mail,
with proper postage prepaid and addressed to the party or parties to be notified
at the addresses set forth on the signature page of this Agreement (or such
other address(es) as a party may designate for itself by like notice).

 

7

--------------------------------------------------------------------------------


 

39.                                 Governing Law.  This Agreement shall be
governed exclusively by and construed according to the laws of the State of
Delaware, as applied to contracts between Delaware residents entered into and to
be performed entirely within Delaware.

 

40.                                 Entire Agreement.  This Agreement
constitutes the entire agreement between the parties with respect to the subject
matter hereof and supersedes all prior agreements, understandings and
negotiations, written and oral, between the parties with respect to the subject
matter of this Agreement.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have entered into this Agreement
effective as of the date first above written.

 

 

 

THE “COMPANY”:

 

 

 

 

 

Maxwell Technologies, Inc.,
a Delaware corporation

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

Address: 9244 Balboa Avenue
San Diego, CA 92123
Attention: Chief Executive Officer

 

 

 

 

 

THE “INDEMNITEE”:

 

 

 

 

 

 

 

 

Signature of the Indemnitee

 

 

 

 

 

 

 

 

Print or Type Name of the Indemnitee

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

9

--------------------------------------------------------------------------------